Walton, J.
The trustee is this case asserts positively and directly that there was nothing due from him to the principal defendant at the time of the service of the trustee writ upon him. Some of his answers are indefinite as to the amounts of his payments to the principal defendant. Also as to the time when a final settlement was had between them. But he asserts positively that such a settlement was had before the service of the trustee writ upon him, and that a balance was then found to be due from the principal defendant to him of ninety-eight dollars, or thereabouts. And there is no evidence that contradicts him.
The plaintiff called the principal defendant as a witness; but he failed to obtain any contradictory evidence from him. He corroborates the statement of the alleged trustee that a settlement was had between them, and that a balance was found to be due from him to the trustee, and that this settlement was before the service of the trustee writ.
Upon the evidence before us, we fail to discover any ground on which the trustee can rightfully be charged. We think the entry must be, exceptions sustained, trustee discharged with costs. Hamilton v. Cole, 86 Maine, 137; R. S., c. 86, § § 30, and 79.

Exceptions sustained.